—Judgments, Supreme Court, New York County (Edward McLaughlin, J.), rendered September 20, 1999, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the third degree, and sentencing him to consecutive terms of four years to life and two years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The credible evidence established that defendant dropped the drugs into plain view when attempting to hide them from the officers.
We perceive no basis for a reduction of sentence. Concur— Andrias, J.P., Saxe, Ellerin, Marlow and Gonzalez, JJ.